A writ of certiorari was issued by this Court to a final order of the circuit judge rendered under *Page 131 
the statute affirming on appeal an order of the Florida Real Estate Commission denying an application for registration as a real estate broker.
It appears that the order denying registration was made by the Florida Real Estate Commission without giving to the applicant appropriate notice and an opportunity to be heard, as contemplated by the statute and the fundamental law.
The order of the Real Estate Commission as affirmed by the Circuit Judge is quashed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.